Libbey, J.
The law is well settled, that, when an officer sets up his title to an office in defence of an action against him for his acts, he puts in issue his title to the office, and to justify must show that he has the legal title. It is not sufficient for bim to show that he is exercising the duties of the office as an officer de facto. The ruling of the court below on this point is correct. Pooler v. Reed, 73 Maine, 129; Andrews v. Portland, 79 Maine, 488, and cases there cited.
*560It was agreed by the parties that the damages should not exceed the sum awarded. They are not excessive.

Exceptions and motion overruled.

Peters, C. J., Daneorth, Emery, Foster and Haskell, JJ., concurred.